COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Haley
Argued at Chesapeake, Virginia


WAYNE ANTHONY HUNT
                                                              MEMORANDUM OPINION* BY
v.     Record No. 2398-04-1                                   JUDGE JAMES W. HALEY, JR.
                                                                  JANUARY 24, 2006
COMMONWEALTH OF VIRGINIA


                FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                               Dean W. Sword, Jr., Judge

                 Sonya Weaver Roots (Weaver Law Offices, on brief), for appellant.

                 Michael T. Judge, Assistant Attorney General (Judith Williams
                 Jagdmann, Attorney General, on brief), for appellee.


       The dispositive issue in this case is whether the May 13, 2004 continuance granted by the

trial court to allow for the completion of an expert handwriting analysis based in part upon a

handwriting exemplar provided by appellant tolled the statutory speedy trial statute, Code

§ 19.2-243. Finding that the continuance did toll the statutory period, we affirm the convictions.1

                                                  I.

       Wayne A. Hunt, appellant, was accused of issuing bad checks in violation of Code

§ 18.2-181. On October 21, 2003, the general district court in Portsmouth held a preliminary

hearing, found probable cause as to two of three counts, and certified those two counts to the grand

jury. On November 6, 2003, the grand jury returned indictments on the two certified counts and



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
        Because our holding that the continuance of May 13 is properly chargeable to appellant
determines the outcome, we need not consider whether the trial court erred in charging the
March 1 continuance to appellant.
issued a direct indictment on the third count. That direct indictment was served on appellant

November 13, 2003.

         Following two continuances not critical to the outcome here, the parties returned to court on

May 13, 2004, and again the trial was continued. On May 18, 2004, the trial court issued a written

“Continuance Order” stating “[o]n the 13th day of May, 2004 came the Commonwealth of Virginia,

by counsel . . . and the defendant, by counsel . . . with a motion for a continuance in the

above-styled case because the handwriting exemplar has not been completed.”2

         Appellant had signed an agreed order to provide a handwriting exemplar for an analysis and

argued the trial court should continue the trial until the analysis was complete in case it provided

exculpatory evidence. However, appellant argued he should not be charged with the continuance

because it was the “Commonwealth’s order to have it done.” The Commonwealth, on the other

hand, believing it would be successful at trial without the analysis, offered to go to trial that day

without the results, and sought to have appellant charged with the motion. In its May 18, 2004

order, the court granted the continuance motion, set the trial for June 17, 2004, and ordered that the

continuance motion be “attributed . . . to the Commonwealth.” Both parties endorsed the

continuance order as “Seen.”

         Following another continuance not at issue here, the trial commenced August 7. Before

beginning the trial, however, appellant presented a written motion to dismiss the case for failure to

prosecute within the nine-month period set forth in Code § 19.2-243. The court denied this motion,

and the jury convicted appellant of all three counts. Appellant filed a timely notice of appeal to this

Court.




         2
          While the parties refer to the “exemplar,” it is clear that they mean an “expert analysis”
to be in part based upon the “exemplar” previously provided by appellant.
                                                -2-
                                                  II.

       Appellant’s only contention is that his right to a speedy trial, guaranteed by Code

§ 19.2-243, was violated. Code § 19.2-243 provides that prosecution for offenses must occur within

either five or nine months from the date of finding of probable cause, or, if no preliminary hearing

occurred, from the date of an indictment or presentment. The five-month period applies to

defendants held continuously in custody; the nine-month period applies to defendants not held

continuously in custody.

       In his brief, appellant argues that the charge for which the grand jury issued a direct

indictment falls under the five-month period because when the indictment was served, he was in

custody in Virginia Beach, and remained in custody until trial. Appellant’s petition for appeal to

this Court, however, argued only that the nine-month period applies. “Only those arguments

presented in the petition for appeal and granted by this Court will be considered on appeal.”

Alexander v. Commonwealth, 28 Va. App. 771, 776, 508 S.E.2d 912, 914, aff’d on reh’g en banc,

30 Va. App. 152, 515 S.E.2d 808 (1999), rev’d on other grounds, 260 Va. 238, 531 S.E.2d 567

(2000); see also Riner v. Commonwealth, 40 Va. App. 440, 454, 579 S.E.2d 671, 678 (2003)

(holding appellant could present additional issues not in the petition for appeal only with leave of

the Court). Therefore, any argument concerning the five-month period of Code § 19.2-243 is barred

by Rule 5A:12, and we analyze appellant’s contention solely under the nine-month period.

                                                  III.

       Probable cause on two of the three charges was found on October 21, 2003, and a direct

indictment on the third charge was returned on November 6, 2003 and served on appellant on

November 13. The trial began on August 2, 2004, a span of 286 days since the finding of probable

cause and 263 days since the service of the direct indictment.




                                                 -3-
       The nine-month period described in Code § 19.2-243 is “at least 273 days.” McCray v.

Commonwealth, 44 Va. App. 334, 342, 605 S.E.2d 291, 294 (2004). Thus, the trial on the charge

stemming from the direct indictment began within the statutory period, even were we to charge all

delays to the Commonwealth. The remaining two counts, however, could possibly fall outside the

nine-month period.

       The Commonwealth bears the burden to explain why a defendant was not tried within the

statutory period of Code § 19.2-243. Heath v. Commonwealth, 32 Va. App. 176, 181, 526 S.E.2d

798, 800 (2000) (en banc) (citation omitted). To meet this burden, the Commonwealth must show

that the delay is excused under one of the statutory reasons or the defendant’s waiver of the right to

a speedy trial. Id. (citing Powell v. Commonwealth, 29 Va. App. 745, 748, 514 S.E.2d 785, 787

(1999)). “[T]he proper assessment and determination of the merits . . . involve a review of the

whole record and a consideration of the trial court orders in the context of the record that comes

before us.” Baity v. Commonwealth, 16 Va. App. 497, 503, 431 S.E.2d 891, 895 (1993). The

question is one of law, and as such, our review is de novo.

       Code § 19.2-243 provides six conditions under which a delay does not count toward the

statutory period. The only one relevant here states,

               The provisions of this section shall not apply to such period of time
               as the failure to try the accused was caused:

                           *       *       *       *       *      *       *

               4. By the continuance granted on the motion of the accused or his
               counsel, or by concurrence of the accused or his counsel in such a
               motion by the attorney for the Commonwealth, or by the failure of
               the accused or his counsel to make a timely objection to such a
               motion by the attorney for the Commonwealth . . . .

Code § 19.2-243.

       If the Commonwealth moves for a continuance, the defendant must make a timely objection

or the resulting delay is charged to him. Code § 19.2-243(4); Robinson v. Commonwealth, 28

                                                 -4-
Va. App. 148, 154, 502 S.E.2d 704, 707 (1998). Robinson addressed a 1995 amendment to Code

§ 19.2-243. As amended, the statute requires a defendant to object to a continuance motion in order

for the time to be chargeable to the Commonwealth. Id. To whom the motion is attributed is no

longer the sole deciding factor. Only when the Commonwealth moves for a continuance and the

defendant objects does the time count toward the nine-month period.

        Here, the parties appeared for the May 13 trial date, but a handwriting analysis was not

completed. While the parties presented oral argument regarding against whom the time should be

charged, appellant never objected to the continuance. In fact, while the Commonwealth announced

it could proceed to trial without the analysis, appellant’s counsel said, “I believe that it is necessary

to have that handwriting exemplar before we go forward . . . I agreed to have it done, and it may

contain some sort of exculpatory information.” When the trial court entered the order continuing

the case, it attributed the motion to the Commonwealth, but appellant signed it only as “Seen” and

did not object to it. Under Code § 19.2-243 as amended, which party moves for the continuance is

not necessarily the critical fact. Appellant was required to object to the continuance as well. Since

appellant failed to object to the motion, any resulting delay does not count toward the nine-month

statutory period.

        Also, any delay resulting from a joint motion of the defendant and the Commonwealth tolls

the statutory period. Code § 19.2-243; see, e.g., Jefferson v. Commonwealth, 33 Va. App. 230,

237-38, 532 S.E.2d 899, 902 (2000), aff’d and adopted, 35 Va. App. 436, 545 S.E.2d 585 (2001)

(en banc). Appellant here clearly acquiesced in the continuance. As shown above, he was more

supportive of the motion to continue the case than was the Commonwealth. Appellant’s willingness

to provide the exemplar necessary for the handwriting analysis shows that he wanted the results of

the test. Furthermore, the trial court’s order, quoted above, plainly states that both parties came with

a motion for a continuance. Since the record demonstrates that appellant moved for a continuance

                                                   -5-
and argued in favor of that continuance, the resulting delay must be excluded from the Code

§ 19.2-243 speedy trial calculation.

       Thus, the delay from May 13 to June 17, constituting 35 days, tolls the statutory speedy trial

period and does not count toward the 273 days in which the Commonwealth had to prosecute

appellant.

                                                 IV.

       For the reasons stated above, the delay resulting from the May 13 continuance must be

excluded from the speedy trial calculation. Once we subtract that 35-day delay from the 286 days

between the preliminary hearing and trial, only 251 days elapsed. Appellant’s right to a speedy trial

under Virginia law was not denied. Thus, we affirm the convictions.

                                                                                           Affirmed.




                                                -6-